Citation Nr: 0003038	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  96-35 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for entitlement to service connection for a 
gastrointestinal disorder.  


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Attorney-at-
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had World War II service from March 1942 to 
January 1946 and was a prisoner of war (POW) of the German 
government for about 19 months.  This appeal originated from 
an August 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  

In December 1997 the Board of Veterans' Appeals (Board) 
remanded the appeal so that relevant treatment records could 
be obtained and for scheduling of a VA examination.  The 
ordered development has been substantially completed as 
directed and the case has been returned to the Board for 
final appellate review.  

The veteran perfected an appeal on the issue of entitlement 
to an increased evaluation for post traumatic stress disorder 
(PTSD).  In March 1999 the RO granted a 100 percent 
evaluation effective back to the date of the veteran's claim.  
Therefore, as the maximum available benefit has been 
provided, the matter is resolved and is no longer before the 
Board on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1. The veteran did not submit a Notice of Disagreement (NOD) 
within one year after notification of the January 1992 
rating decision wherein entitlement to service connection 
for a gastrointestinal disorder was denied.  

2. The evidence submitted by the veteran after the January 
1992 rating decision is neither duplicative nor cumulative 
and bears directly and substantially on the matter at 
issue.  

3. The etiology of the veteran's fecal incontinence has only 
been possibly attributed to irritable bowel syndrome 
versus nervousness, both of which may be related to 
service.  



CONCLUSIONS OF LAW

1. The January 1992 rating decision became final according to 
the legal provisions in effect at the time.  38 U.S.C.A. 
§ 7104 (b),(c) (West 1991); 38 C.F.R. §§ 20.302, 
20.1103(1992).

2. New and material evidence has been submitted and the claim 
for entitlement to service connection for a 
gastrointestinal disorder is reopened.  38 U.S.C.A. § 5108 
(West 1991);  38 C.F.R. § 3.156 (1999).  

3. A gastrointestinal disorder was incurred as a result of 
the veteran's POW service or was incurred secondary to 
service connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 
1991);  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(c)(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show no treatment of dysentery.  
There is a notation of mild malnutrition as a result of 
dietary deficiency.  His discharge examination report noted 
that weight was regained and the digestive system was normal.  

When the veteran filed his original claim in 1948 he reported 
weight loss and periodic vomiting.  He submitted affidavits 
in support of his contentions regarding conditions in service 
and regarding his claim of weight loss.  

A VA examination in April 1948 found no gastrointestinal 
disorder.  On his next examination in June 1950 again there 
was no history of or finding of a gastrointestinal disorder 
to include dysentery.  He was described as slender, a little 
underweight and undernourished.  A repeat VA examination in 
August 1953 also showed no digestive or gastrointestinal 
disorder.  

Private medical reports from October and November 1977 
indicated that the veteran was treated from December 1976 to 
March 1977 for intermittent colitis.  

A report from a private physician dated in November 1977 
noted that on initial examination in May 1976 there were no 
abdominal complaints and an abdominal examination was normal.  
On a follow-up visit in June 1976, the veteran complained of 
explosive bowel movements.  He showed some weight loss but 
eventually regained the weight as well as his appetite.  He 
continued to report explosive stools after eating.  A barium 
enema and sigmoidoscopy were normal.  No diagnosis was made.  
When last seen, he was eating well and maintaining his weight 
and examination was essentially normal.  

Another November 1977 report noted a diagnosis of colitis in 
December 1976.  

A VA medical examination was performed in February 1978.  At 
that time the veteran listed bowel irregularity as a present 
complaint.  There did not appear to be any examination with 
respect to the complaint.  

When the veteran filed his original claim for entitlement to 
service connection for dysentery in February 1983, he 
reported that after his release as a POW he was hospitalized 
for bloody dysentery.  He added that in 1976 he again began 
to suffer from chronic dysentery and noted that he currently 
continued to suffer from the same.  

The veteran submitted an affidavit from a fellow POW.  This 
individual stated that during service the veteran had very 
frequent illness with frequent to chronic diarrhea and lost 
"more weight than was normal for the situation."  

VA examinations were provided in June 1983.  The veteran 
reported bowel irregularity.  A proctology examination noted 
external tags.  Anoscope examination revealed cryptitis with 
no hemorrhoids.  Sigmoidoscope examination was performed and 
resulted in an impression of normal sigmoid with cryptitis.  
A stool ova and parasites test noted watery and partially 
formed stool.  

On a report of POW history dated in July 1983, the veteran 
reported diarrhea during his captivity and stated that he 
acquired dysentery then.  

The former POW summary sheet did not list a diagnosis of 
colitis, dysentery or any other gastrointestinal disease.  
The examiner did take note of a history of chronic bowel 
problems with urgency.  The veteran reported increasing 
symptoms over seven years.  Gastrointestinal system review 
was negative.  Examination was negative except as indicated 
on the sigmoidoscopy sheet.  

Entitlement to service connection for "residuals of 
dysentery" (claimed as dysentery or bowel problems) was 
denied in August 1983.  The RO found that service medical 
records were silent for a complaint of dysentery.  It was 
also noted that his initial claim filed in February 1948 made 
no mention of dysentery.  Furthermore the RO  found that "No 
digestive system disorder was diagnosed" on VA examination.  
The RO concluded that no residuals of dysentery were shown in 
service or currently.  A notification letter was sent to the 
veteran regarding the rating decision.  It is noted that the 
notification letter referred to other claims but made no 
reference to residuals of dysentery.  

In August 1991 the veteran sought to reopen his claim for 
entitlement to service connection for bowel problems.  

In a former POW medical history dated in July 1991 the 
veteran again reported that dysentery was acquired in 
service.  He reported nausea, vomiting, and diarrhea in 
captivity.  He stated that he currently had "unpredictable 
bowels."  

In a November 1991 statement the same former POW who 
submitted an affidavit in support of the veteran's claim in 
1983 wrote that during service, the veteran was frequently 
ill and lost more weight than other POW's.  He appeared 
unable to digest much of the food provided to him and had 
frequent attacks of diarrhea.  The witness stated that the 
veteran had an unspecified long-term illness after service.  

The veteran underwent another series of VA examinations in 
October and November 1991.  He reported weight loss of 10 
pounds over six months and stated that for years he had had 
urgency of bowel movements on occasion.  There was no 
evidence of a gastrointestinal disorder.  No abnormality of 
the abdomen or rectum was noted.   

On a POW psychosocial survey, the veteran reported that he 
developed dysentery during captivity.  

In January 1992 the RO again denied the veteran's claim.  It 
was noted that a VA examination showed an inguinal hernia but 
no additional disability of the digestive system was found to 
include any bowel problems.  The veteran was informed of the 
denial by letter dated February 5, 1992.  The RO informed the 
veteran that the evidence of record failed to identify a 
bowel problem and the previously denied claim for entitlement 
to service connection for dysentery residuals was continued.  

The veteran did not file an NOD within one year after the 
date of notification of the January 1992 rating decision.  

In March 1993 the veteran filed a claim for entitlement to 
service connection for bowel problems.  He asserted that his 
bowel problems were due to stress and inadequate diet and 
treatment as a POW.  The veteran was notified in June 1993 
that the appeal period had expired and that the January 1992 
rating decision had become final.  He was informed that new 
and material evidence was required showing that a disorder 
was incurred in or aggravated by service and existed 
continuously since discharge.  

A VA POW protocol examination was provided in January and 
February 1994.  On the summary sheet a diagnosis was made of 
diverticulosis.  On an Annual History and Physical 
Examination sheet, the gastrointestinal system review was 
reportedly normal.  Feces occult blood tests in January 1994 
were normal.  

In August 1994 entitlement to service connection was denied 
for a gastrointestinal disorder.  The RO noted that the VA 
examination contained a diagnosis of diverticulosis with no 
objective finding or evidence.  The RO also noted that 
diverticulosis had not been associated with any in-service 
condition to include the veteran's POW experience.  The RO 
notified the veteran of the determination by letter dated in 
August 1994.  

The veteran testified at a hearing at the RO in February 
1996.  The testimony focused on PTSD.  There was no specific 
testimony on the issue of whether new and material evidence 
had been submitted to reopen the claim for entitlement to 
service connection for a gastrointestinal disorder.  The 
veteran's representative did assert that gastrointestinal 
disorders may have been affected by PTSD or by psychiatric 
medications.  

The veteran testified before the Board in August 1997.  He 
testified that he had complained about his bowel problems for 
a long time and added that that his symptoms had especially 
bothered him in the last 10 to 12 years.  He stated that he 
would not have any warning of bowel movements and had lost 12 
pairs of slacks in six years.  He recounted a few occasions 
when he had accidents due to urgency.  He denied any 
medication or treatment. 

In connection with the hearing the veteran submitted numerous 
records.  Records pertaining to a gastrointestinal disorder 
were duplicates.  The veteran submitted a statement of facts 
listing "problems" including bowel distress, 
diverticulitis, and gastritis.  

VA treatment records from 1997 show evaluation of bowel 
incontinence.  The etiology was unknown.  A barium enema 
reportedly showed scattered diverticula.  

In December 1998, the veteran underwent VA examinations.  On 
a VA intestines examination he reported 12 episodes of 
involuntary defecation dating back to 1988 usually occurring 
shortly after eating.  He added that he had had several 
episodes of near-involuntary defecation recently but was able 
to find facilities in time.  He wore no special undergarments 
or pads and denied weight loss, significant nausea and 
vomiting.  He did reportedly have some episodes of 
constipation that were not severe.  

A gastrointestinal workup including colonoscopy was 
performed.  There was no evidence of malnutrition and no 
abdominal pain.  Hemorrhoidal tags were noted.  The only 
diagnosis was hemorrhoids.  The examiner referred to the 
gastroenterology consult for additional diagnoses.  

A barium enema revealed spasm in the rectosigmoid colon as 
well as some diverticula.  

On a special gastroenterology examination the same month, the 
veteran reported worsening fecal incontinence with loss of 
bowel control for ten years.  He denied blood in the stool, 
weight loss or loss of appetite.  He reported that he had 
been extremely stressed.  On examination, rectal and 
abdominal examination was normal.  The impression was fecal 
incontinence, possibly secondary to irritable bowel syndrome 
versus nervousness.  Appetite was found to be fairly 
controlled.  


Criteria

A determination of the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected as prescribed by law. 38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.  

The veteran or his representative must file an NOD from a 
determination of the agency of original jurisdiction within 
one year of the date of notification that determination.  
38 C.F.R. § 20.302(a).  a Substantive Appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b).  

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F. 3d 1380, 1384 (Fed. Cir. 
1996).  

A decision, though final as to conclusions based on the 
evidence of record at that time, may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108;  
38 C.F.R. § 3.156.  The United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), has held that the Board must perform a three-step 
analysis when the veteran seeks to reopen a claim.  

First, the Board must determine whether the appellant has 
presented new and material evidence.  New and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, VA must accept proffered evidence as 
presumptively credible.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

Prior to the decision in Hodge, the governing case law 
required, in order to reopen a finally denied claim, that 
there be a reasonable possibility that the new evidence 
presented, when viewed in the context of all the evidence, 
both old and new, would change the prior outcome.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991); Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).  In Hodge, the Federal Circuit 
invalidated this standard on the grounds that it could impose 
a higher burden on a veteran than imposed by 38 C.F.R. 
§ 3.156.  

The Federal Circuit, in Hodge, noted that 38 C.F.R. § 3.156 
emphasizes the importance of a complete evidentiary record 
for the evaluation of the veteran's claim rather than the 
effect of new evidence on the outcome.  Hodge, 155 F.3d at 
1363.  Moreover under the regulation, evidence could be 
material if it provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  

The Court in Elkins, stated that Hodge effectively decoupled 
the existing relationship under the Court's case law between 
determinations of well-groundedness and of new and material 
evidence to reopen - i.e. that if there was new and material 
evidence to reopen under Colvin, the claim would necessarily 
also be well grounded.  Hodge implicitly held that new and 
material evidence can be presented even though a claim is not 
well grounded.  

If the Board determines that the claimant has produced new 
and material evidence, the claim is reopened and the Board 
must determine whether, based upon all of the evidence of 
record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69 (1995), the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (en banc).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought, must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

If a veteran is a former POW and as such was interned or 
detained for not less than 30 days certain listed diseases 
shall be service connected if manifested to a compensable 
degree of 10 percent or more at any time after service even 
though there is no record of the diseases in service.  The 
listed gastrointestinal diseases include chronic dysentery 
and irritable bowel syndrome.  38 C.F.R. §§ 3.307, 3.309 
(1999).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  Moreover, when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App.  488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well-grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a well 
grounded claim, VA is under no duty to assist in any further 
development of the claim.  38 U.S.C.A. § 5107(a); Gilbert v. 
Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  In 
Morton v. West, 12 Vet. App. 477 (1999), the Court concluded 
that the Secretary, by regulation, Manual, and/or 
Compensation and Pension (C&P) policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. § 3.102.  


Analysis

The veteran did not submit a timely NOD or substantive appeal 
in response to the January 1992 rating decision, wherein 
entitlement to service connection was denied for "POW 
presumptive conditions" (claimed as dysentery).  Accordingly 
the claim became final under the laws and regulations at that 
time.  38 U.S.C.A. § 7104 (b),(c); 38 C.F.R. §§ 20.1103, 
20.302.  

The first question is whether new and material evidence has 
been submitted to reopen the claim for entitlement to service 
connection for a gastrointestinal disorder as defined by 
statute, regulation and case law.  

The evidence submitted after the January 1992 rating decision 
consisted of a number of duplicate records.  The veteran also 
made statements and contentions that were essentially 
cumulative of evidence submitted prior to the January 1992 
rating decision.  However, the evidence submitted after 
January 1992 was not wholly cumulative.  Significantly, a VA 
examination contained a diagnosis of diverticulosis in 
February 1994 and a special gastroenterology in December 1998 
resulted in an assessment that the veteran had fecal 
incontinence possibly secondary to irritable bowel syndrome 
versus nervousness.  VA outpatient treatment records from 
1997 show treatment of incontinence.  

This evidence is new and material.  It bears substantially 
and directly on the questions at issue - whether the veteran 
has a chronic gastrointestinal disorder and the etiology of 
that disorder.  The primary basis for the January 1992 rating 
decision was that (aside from an inguinal hernia) no 
disability of the digestive system, to include bowel 
problems, could be found on VA examination.  Medical evidence 
submitted after January 1992 shows a current disabling 
condition, namely fecal incontinence.  The medical opinion 
also establishes two possible etiologies (irritable bowel 
syndrome or nervousness), either of which could support a 
claim for entitlement to service connection (under 38 C.F.R. 
§§ 3.307 and 3.309(c) or 38 C.F.R. § 3.310 respectively) as 
discussed in more detail below.  Accordingly, new and 
material evidence has been submitted and the claim for 
entitlement to service connection for a gastrointestinal 
disorder is reopened.  38 U.S.C.A. § 5108;  38 C.F.R. 
§ 3.156.  

Having determined that the claim is reopened the Board must 
now determine whether the claim is well grounded based on the 
evidence of record.  Upon review of the evidence in the 
claims folder the Board concludes that the veteran's claim is 
well grounded.  

The claim is well grounded because there is competent medical 
evidence - the opinion by the gastroenterologist who examined 
the veteran in December 1998 - that the possible etiology of 
the current fecal incontinence is attributable to irritable 
bowel syndrome.  The Board notes that the veteran stated that 
he had diarrhea during his confinement in service and he has 
submitted lay affidavits from fellow soldiers to that effect.  
Explosive bowel movements diagnosed as colitis are shown to 
have been diagnosed and treated as early as 1976.  Watery, 
partially formed stools were found on VA examination in 1983.  
The veteran has presented his lay testimony that he has 
continued to have bowel irregularity, and fecal urgency and 
incontinence, and medical records have shown current findings 
including diverticula and spasm of the rectosigmoid colon.  

Irritable bowel syndrome is presumed to be service connected 
if manifest to a compensable degree any time after service 
including incarceration as a POW for more than 30 days.  
38 C.F.R. § 3.309(c).  The veteran's POW status is confirmed 
and his period of incarceration is longer than 30 days.  
Irritable colon syndrome (spastic colitis, mucous colitis 
etc.) is evaluated as 10 percent disabling if moderate.  
According to VA rating criteria, a moderate case is indicated 
where there are frequent episodes of bowel disturbance with 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 
(1999).  For service connection purposes only the Board 
concludes that the evidence has indicated a post-service case 
of moderate symptoms.  Medical evidence shows that in 
December 1998 the veteran reported several near involuntary 
defecations recently.  He also had 12 episodes of involuntary 
defecation in a 10 year period.  The evidence shows 
persistent or frequent urgency with not only distress but 
periodic fecal incontinence.  

The Board notes that the claim is also well grounded under 
38 C.F.R. § 3.310.  There is competent medical evidence that, 
alternatively, fecal incontinence may be due to nervousness.  
The veteran is service connected for PTSD, evaluated as 100 
percent disabling.  The evidence therefore supports that the 
veteran's gastrointestinal problems may be proximately due to 
his service-connected psychiatric disorder.  

Giving this honorable POW the benefit of the doubt, 
considering his written contentions and hearing testimony, 
the affidavits submitted by fellow soldiers, and the medical 
evidence of record, the Board concludes that it is at least 
as likely as not that the veteran has a chronic 
gastrointestinal disorder that is etiologically related 
either to his wartime service directly, or, alternatively, is 
proximately due to his service- connected PTSD.  Therefore as 
the preponderance of the evidence is not against the 
veteran's claim, his appeal is granted.  38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309(c).  







ORDER

Entitlement to a gastrointestinal disorder is granted.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals


 


